Judgment, Supreme Court, New York County (James A. Yates, J.), rendered September 1, 2005, convicting defendant, upon his plea of guilty, of at*705tempted robbery in the second degree, and sentencing him, as a persistent felony offender, to a term of 12 years to life, unanimously affirmed.
After sufficient inquiry, the court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). The record establishes the voluntariness of the plea. Defendant made no effort to elaborate on his conclusory assertion of innocence, which was contradicted by his plea allocution. Concur—Andrias, J.E, Buckley, Catterson, Malone and Kavanagh, JJ.